OPINION
Before BOOCHEVER, C. J., and RABI-NOWITZ, CONNOR, BURKE and MATTHEWS, JJ.
PER CURIAM.
Convicted on two counts of the sale of heroin in violation of AS 17.10.010, Huff has now been sentenced to serve four years in prison on both counts, the sentences to run consecutively. The entire sentence on the second count was suspended and Huff was placed on probation for its duration. The sentence is not excessive and is consistent with the mandate of this court in Huff v. State, 568 P.2d 1014 (Alaska 1977), because our order that Huff should be sentenced to a term of imprisonment for not more than four years did not preclude a suspended sentence for a longer period.
AFFIRMED.